DETAILED ACTION
This office action is in response to applicant’s amendments filed on 08/02/2021.
Currently claims 1-21 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 13-16 directed to nonelected invention without traverse which is considered a distinct invention. Thus the withdrawn claims 13-16 are hereby cancelled. Furthermore, withdrawn claims 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 17-19 require all the limitations of allowable claim 1.
The application has also been amended as follows. The amendments were discussed with the Attorney of Record Derek Benke on 11/04/2021 and approved by the attorney on 11/05/2021 upon consultation with the applicant.
Note: ‘strike through’ words are deleted and underlined words are added.
1. (Currently Amended) A semiconductor module comprising: an insulating plate; a positive electrode; a negative electrode; a first semiconductor switching element and a second semiconductor switching element provided on the insulating plate and connected in parallel between the positive electrode and the negative electrode; a gate control electrode configured of the emitter interconnections.
Note: Amendment of claim 1 clarifies the claim limitation better.
20. (Currently Amended) The semiconductor module according to claim 1, wherein at the time of the switching, the emitter potential of the first semiconductor switching element is higher than the emitter potential of the second semiconductor switching element, where a proximal electrode part is defined as one of two parts whichever is located closer to the 
Note: The amendment of claim 20 distinguishes it from claim 4. Otherwise they would be exactly the same claim with different claim numbers.



Allowable Subject Matter
In light of applicant’s amendments filed on 08/02/2021 and associated persuasive arguments,
Claims 1-12 and 17-21 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Japanese Patent Pub # JP 2010-027710 A to Osamu teaches, a semiconductor module comprising: 
an insulating plate (5a/5b; Fig. 1; [0017]; i.e. insulating plate); 
a positive electrode (8; Fig. 3; [0017]; i.e. collector terminal)
a negative electrode (9; Fig. 3; [0017]; i.e. emitter terminal); 

    PNG
    media_image1.png
    355
    510
    media_image1.png
    Greyscale

a first semiconductor switching element (2a; Figures 1 and 3; [0018]; i.e. semiconductor switch element) and a second semiconductor switching element (2b; Figures 1 and 3; [0018]; i.e. semiconductor 
a gate control electrode (18; Fig. 3; [0018]; i.e. gate terminal) configured to control a gate (GT1; Fig. 3; [0019]; i.e. gate) of the first semiconductor switching element (2a) and a gate (GT2; Fig. 3; [0019]; i.e. gate) of the second semiconductor switching element (2b); 
a gate pattern (12a/12b; Fig. 1; [0019]; i.e. gate patterns) connected to the gate control electrode (18) (Figures 1 and 3; [0019]); 

    PNG
    media_image2.png
    493
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    755
    956
    media_image3.png
    Greyscale

a first gate control wire (16, right side; Fig. 2; [0019]; i.e. gate relay conductor) connecting the gate (GT1) of the first semiconductor switching element (2a) to the gate pattern (12a) (Fig. 2; [0018] - [0019]); 
a second gate control wire (16, left side; Fig. 2; [0019]; i.e. gate relay conductor) connecting the gate (GT2) of the second semiconductor switching element (2b) to the gate pattern (12b) (Fig. 2; [0018] - [0019]); 
an emitter pattern (4; Fig 3; [0017]; i.e. emitter pattern) connected to the negative electrode (9) (Fig. 3; [0017]); 
a first emitter wire (7a; Figures 1 and 3; [0017]; i.e. emitter wire) connecting an emitter (101a; Fig. 3; [0017]; i.e. emitter electrode) of 
a second emitter wire (7b; Figures 1 and 3; [0017]; i.e. emitter wire) connecting an emitter (101b; Fig. 3; [0017]; i.e. emitter electrode) of the second semiconductor switching element (2b) to the emitter pattern (4), 
Furthermore, "Decentralized active gate control for current balancing of parallel connected IGBT modules," Proceedings of the 2011 14th European Conference on Power Electronics and Applications, 2011, pp. 1-10 to Lobsiger teaches, a first emitter interconnection (inductance Lconn and resistor Rconn of front IGBT; Fig. 1; Page 1) connecting the emitter of the first semiconductor switching element (front IGBT) to the negative electrode (BB2; Fig. 1; Page 1; with broadest reasonable interpretation, considering busbar BB2 as negative electrode which is the usual connection of the emitter of an IGBT device) being different in one or both of length and width from a second emitter interconnection (inductance Lconn and resistor Rconn of second to front IGBT; Fig. 1; Page 1) connecting the emitter of the second semiconductor switching element (second to front IGBT) to the negative electrode (BB2), 2Docket No. 524610US 
Note: Lobsiger teaches that differences in the busbar connections (interpreting busbar connections as connections including the emitter interconnect) lead to unequal current paths of the switches and thus to varied connection inductances Lconn and resistors Rconn. 

    PNG
    media_image4.png
    332
    1157
    media_image4.png
    Greyscale

However, neither Osamu nor any cited prior art, appear to explicitly disclose, in context, at a time of switching, an induced electromotive force being generated at the first gate control wire and the second gate control wire, or at the gate pattern, or at the first emitter wire and the second emitter wire, by at least one of a current flowing through the positive electrode and a current flowing through the negative electrode, so as to reduce a difference between an emitter potential of the first semiconductor switching element and an emitter potential of the second semiconductor switching element caused by the difference of the emitter interconnections.
Specifically, the aforementioned ‘at a time of switching, an induced electromotive force being generated at the first gate control wire and the second gate control wire, or at the gate pattern, or at the first emitter wire and the second emitter wire, by at least one of a current flowing through the positive electrode and a current flowing through the negative electrode, so as to reduce a difference between an emitter potential of the first semiconductor switching element and an emitter potential of the second semiconductor switching element caused by the difference of the emitter interconnections,’ is material to the inventive concept of the application at hand to improve the reliability of the semiconductor elements.
Examiner’s Note: While the combination of Osamu and Lobsiger teaches all the elements of the limitations, it does not explicitly teach that an induced electromotive force during switching would reduce the difference between emitter voltages of two IGBT transistors. The applicants also pointed out the same in their arguments.
Dependent claims 2-12 and 17-21 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-12 and 17-21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/01/2021